          Case 3:20-cv-00605-KAD Document 39 Filed 05/24/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF CONNECTICUT
____________________________________
                                          )
MARCUS HURDLE,                            )
                                          )
              Petitioner,                 )
                                          )
              v.                          )
                                          )     Case No. 3:20-cv-605-KAD
ROLLIN COOK, Commissioner,                )
Connecticut Department of Correction, and )
KENNETH BUTRICKS, Warden,                 )
Cheshire Correctional Institution,        )
                                          )
              Respondents.                )
____________________________________)

                UNOPPOSED MOTION FOR WRIT OF HABEAS CORPUS

       Petitioner Marcus Hurdle, through undersigned counsel, moves the Court to issue a writ

of habeas corpus to the Marshal for the District of Connecticut and to the Warden of Cheshire

Correctional Institution to have Mr. Hurdle, now in their custody, before the United States

District Court for the District of Connecticut via video conference for the purpose of hearing

scheduled in the instant case for May 27, 2020 at 2:00 pm.

       The purpose of this motion is to enable Mr. Hurdle to attend the hearing via

videoconference. He does not request the opportunity to testify personally, and counsel does not

intend to offer his testimony at the hearing.

       Petitioner consulted with counsel for Respondents on May 23, 2020. Respondents do not

oppose this motion.
Case 3:20-cv-00605-KAD Document 39 Filed 05/24/20 Page 2 of 3



                                 Respectfully submitted,

                                 /s/ Michael J. Wishnie
                                 Bardia Faghihvaseghi, Law Student Intern
                                 Jade Ford, Law Student Intern
                                 Arjun Mody, Law Student Intern
                                 Kayla Morin, Law Student Intern
                                 Cara Newlon, Law Student Intern
                                 Molly Petchenik, Law Student Intern
                                 Leah Samuel, Law Student Intern
                                 Blake Shultz, Law Student Intern
                                 Casey Smith, Law Student Intern

                                 Renée Burbank, ct30669
                                 Marisol Orihuela, ct30543
                                 Michael J. Wishnie, ct27221
                                 Jerome N. Frank Legal Svcs. Org.
                                 Veterans Legal Services Clinic
                                 Yale Law School
                                 P.O. Box 209090
                                 New Haven, CT 06520
                                 Phone: (203) 432-4800
                                 michael.wishnie@ylsclinics.org

                                 Counsel for Petitioner
         Case 3:20-cv-00605-KAD Document 39 Filed 05/24/20 Page 3 of 3



                               CERTIFICATION OF SERVICE

       I hereby certify that on May 24, 2020, a copy of the foregoing Unopposed Motion for

Writ of Habeas Corpus was filed electronically. Notice of this filing will be sent by e-mail to all

parties by operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s CM/ECF system.


                                                      Respectfully submitted,

                                                      /s/ Michael J. Wishnie
                                                      Michael J. Wishnie, Supervising Attorney
                                                      Jerome N. Frank Legal Svcs. Org.
                                                      Veterans Legal Services Clinic
                                                      Yale Law School
                                                      P.O. Box 209090
                                                      New Haven, CT 06520
                                                      Phone: (203) 432-4800
                                                      michael.wishnie@ylsclinics.org

                                                      Counsel for Petitioner
